Citation Nr: 0530760	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  96-42 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tuberculosis or 
respiratory residuals of tuberculosis.  

2.  Entitlement to service connection for a heart disease, to 
include as secondary to tuberculosis.  

3.  Entitlement to service connection for neuralgia, to 
include as secondary to tuberculosis.  

4.  Entitlement to service connection for a thyroid disorder, 
to include as secondary to tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 2, 
1994 to August 16, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1996 and October 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In May 2005, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claims and has notified 
her of the information and evidence necessary to substantiate 
her claims.  

2.  The veteran had less than 90 days of active service, from 
June to August 1994.

3.  The medical evidence shows that the veteran did not have 
active tuberculosis during service or at any time thereafter, 
and there is no competent evidence that shows any residuals 
of tuberculosis, respiratory or otherwise.

4.  The medical evidence shows that the veteran's heart 
disease, neuralgia and thyroid disorder was not present until 
years after service; there is no competent evidence that 
suggests a causal link between any of these disorders and any 
incident of active service; as service connection is not in 
effect for any disease or disability, to include 
tuberculosis, the secondary service connection aspect of the 
claims must be denied as a matter of law.


CONCLUSIONS OF LAW

1.  Claimed tuberculosis or respiratory residuals of 
tuberculosis were not incurred in or aggravated by active 
military service, nor are they proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.374 (2005).  

2.  Claimed heart disease was not incurred in or aggravated 
by active military service, nor is it proximately due to or 
the result of a service-connected injury.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2005).  

3.  Claimed neuralgia was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected injury.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2005).  

4.  Claimed thyroid disease was not incurred in or aggravated 
by active military service, nor is it proximately due to or 
the result of a service-connected injury.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed her initial claim before the enactment of 
the VCAA and subsequent claims after the enactment of the 
law.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the June 1996 and October 
2004 rating decisions on appeal, the October 1996 and 
December 2004 statements of the case (SOC), and various 
SSOCs, including the most recent dated in October 2004, 
adequately informed her of the information and evidence 
needed to substantiate all aspects of her claims.

VCAA notice letters dated in July 2002, October 2003, March 
2004, and April 2004 informed the veteran of the VCAA's 
implementing regulations, including that VA would assist her 
in obtaining government or private medical or employment 
records, provided that she sufficiently identified the 
records sought and submitted releases as necessary.  
Additional correspondence, including a letter dated in August 
2004, requested specific evidence.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate her claims and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the initial rating decision on appeal.  However, the 
1996 rating decision denying service connection for 
tuberculosis was entered years before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.  As to the remaining issues on appeal, 
VCAA notice was sent to the veteran prior to the October 2004 
RO decision denying these claims.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claims.  The October 2003 VCAA letter 
requested, "Send us any medical reports you have."  The 
March 2004 VCAA notice letter requested that, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of her claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  This includes records from a city hospital and 
translation of Chinese records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

There is ample medical and X-ray evidence of record that 
sufficiently rules out a diagnosis of active tuberculosis 
during or after service.  As to the other disabilities at 
issue, in the absence of any relevant abnormal findings 
during or proximate to service and with no medical evidence 
suggesting a link between heart disease, neuralgia or a 
thyroid disorder and service, the medical evidence currently 
of record is sufficient to make a decision on these claims 
and there is no duty to provide a medical opinion.  Id.; see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As 
service connection for tuberculosis is not in effect, any 
claim for service connection secondary to tuberculosis must 
be denied as a matter of law.  

During the pendency of her claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that she was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to her 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and her procedural rights have not been 
abridged.  Bernard, supra.

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

It is not enough to show injury during service, there must 
currently be a residual disability.   Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There must be a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

If a veteran had 90 days or more active service, certain 
disabilities, including cardiovascular-renal disease, 
endocrinopathies and an organic disease of the nervous 
system, may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  Tuberculosis 
may be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the three years following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  These presumptions do not apply in this case, 
because the veteran had less than 90 days active service.    

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Tuberculosis 

The Board has considered the special regulations pertaining 
to tuberculosis.  

Pulmonary tuberculosis shown by X-ray in active service.
    (a) Active disease.  X-ray evidence alone may be adequate 
for grant of direct service connection for pulmonary 
tuberculosis.  When under consideration, all available 
service department films and subsequent films will be secured 
and read by specialists at designated stations who should 
have a current examination report and X-ray.  Resulting 
interpretations of service films will be accorded the same 
consideration for service-connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods.
    (b) Inactive disease.  Where the veteran was examined at 
time of entrance into active service but X-ray was not made, 
or if made, is not available and there was no notation or 
other evidence of active or inactive reinfection type 
pulmonary tuberculosis existing prior to such entrance, it 
will be assumed that the condition occurred during service 
and direct service connection will be in order for inactive 
pulmonary tuberculosis shown by X-ray evidence during service 
in the manner prescribed in paragraph (a) of this section, 
unless lesions are first shown so soon after entry on active 
service as to compel the conclusion, on the basis of sound 
medical principles, that they existed prior to entry on 
active service.  
    (c) Primary lesions.  Healed primary type tuberculosis 
shown at the time of entrance into active service will not be 
taken as evidence to rebut direct or presumptive service 
connection for active reinfection type pulmonary 
tuberculosis.  38 C.F.R. § 3.370 (2005).  

Presumptive service connection for tuberculous disease; 
wartime and service on or after January 1, 1947.
    (a) Pulmonary tuberculosis.  (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity.
    (2) A notation of inactive tuberculosis of the 
reinfection type at induction or enlistment definitely 
prevents the grant of service connection under Sec. 3.307 for 
active tuberculosis, regardless of the fact that it was shown 
within the appropriate presumptive period.
    (b) Pleurisy with effusion without obvious cause.  
Pleurisy with effusion with evidence of diagnostic studies 
ruling out obvious nontuberculous causes will qualify as 
active tuberculosis.  The requirements for presumptive 
service connection will be the same as those for tuberculous 
pleurisy.  
    (c) Tuberculous pleurisy and endobronchial tuberculosis.  
Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis.  Either will be 
held incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under Sec. 3.307(a)(2).
    (d) Miliary tuberculosis.  Service connection for miliary 
tuberculosis involving the lungs is to be determined in the 
same manner as for other active pulmonary tuberculosis.  
38 C.F.R. § Sec. 3.371 (2005).  


Initial grant following inactivity of tuberculosis.
    When service connection is granted initially on an 
original or reopened claim for pulmonary or nonpulmonary 
tuberculosis and there is satisfactory evidence that the 
condition was active previously but is now inactive 
(arrested), it will be presumed that the disease continued to 
be active for 1 year after the last date of established 
activity, provided there is no evidence to establish activity 
or inactivity in the intervening period.  For a veteran 
entitled to receive compensation on August 19, 1968, the 
beginning date of graduated ratings will commence at the end 
of the 1-year period.  For a veteran who was not receiving or 
entitled to receive compensation on August 19, 1968, ratings 
will be assigned in accordance with the Schedule for Rating 
Disabilities (part 4 of this chapter).  This section is not 
applicable to running award cases.  38 C.F.R. § 3.372 (2005).  

Effect of diagnosis of active tuberculosis.
    (a) Service diagnosis.  Service department diagnosis of 
active pulmonary tuberculosis will be accepted unless a board 
of medical examiners, Clinic Director or Chief, Outpatient 
Service certifies, after considering all the evidence, 
including the favoring or opposing and activity, that such 
diagnosis was incorrect.  Doubtful cases may be referred to 
the Chief Medical Director in Central Office.    
    (b) Department of Veterans Affairs diagnosis.  Diagnosis 
of active pulmonary tuberculosis by the medical authorities 
of the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office.  
    (c) Private physician's diagnosis.  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374 (2005).  

Determination of inactivity (complete arrest) in 
tuberculosis.
    (a) Pulmonary tuberculosis.  A veteran shown to have had 
pulmonary tuberculosis will be held to have reached a 
condition of "complete arrest" when a diagnosis of inactive 
is made.
    (b) Nonpulmonary disease.  Determination of complete 
arrest of nonpulmonary tuberculosis requires absence of 
evidence of activity for 6 months.  If there are two or more 
foci of such tuberculosis, one of which is active, the 
condition will not be considered to be inactive until the 
tuberculous process has reached arrest in its entirety.  
    (c) Arrest following surgery.  Where there has been 
surgical excision of the lesion or organ, the date of 
complete arrest will be the date of discharge from the 
hospital, or 6 months from the date of excision, whichever is 
later.  38 C.F.R. § 3.375 (2005).  

Background

The veteran was examined for service at the end of March 
1994.  Her lungs and chest were normal.  The veteran entered 
service on June 2, 1994.  The service medical records show 
that she was given a PPD (purified protein derivative) skin 
test for tuberculosis on June 8, 1994.  See DORLAND'S 
ILLUSTERATED MEDICAL DICTIONARY 1756 (28TH ed. 1994).  The 
test was read on June 10, 1994, and found to be reactive.  
The service medical records show that the possibility of 
active tuberculosis was investigated.  The veteran denied any 
previous tuberculosis or medication.  Tuberculosis contacts 
were unknown.  She denied symptoms of active tuberculosis 
including cough, hemoptysis, weight loss, loss of appetite, 
shortness of breath, and fatigue.  It was noted that she was 
foreign born and had come to this country in 1989.  She 
denied further travel and a history of chronic disease.  A 
chest X-ray was done.  It was determined that she was a 
reactor, rather than having active tuberculosis.  Further 
skin tests were not deemed necessary.  She was referred to 
her next duty station for follow-up.  She was provided 
information and guidance concerning tuberculosis surveillance 
and control.  There was nothing further of tuberculosis 
during service.  The veteran was released from service in 
August 1994.  

A private physician, J. R. M.D., reported that the veteran 
had a positive PPD test in November 1995.  Her chest X-ray at 
that time was negative.  She was begun on INH prophylaxis 
therapy in November 1995.  She completed a 6 month course of 
INH therapy.  

On VA examination in February 1996, the veteran gave a 
history of being treated for tuberculosis in 1996.  It was 
noted that she had had a positive skin test in June 1995.  
She denied hemoptysis, pleuritic pain, or exertional dyspnea.  
Pertinent examination findings were normal, including the 
lungs were clear to percussion and auscultation.  A chest 
X-ray examination was normal.  The diagnosis was tuberculin 
reactor in June 1995, on isoniazid prophylaxis.  

Records from a city hospital were received in September 2004.  
They show that the veteran began treatment there in December 
1995.  They do contain some histories of tuberculosis.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the requirement of Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette v. Brown, 
8 Vet. App. 69, 74 (1995) and Justus v. Principi, 3 Vet. App. 
510, 513 (1992), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet App 406, 409 (1995).  See also 
38 C.F.R. § 3.159 (2005).  In this case, the histories of 
tuberculosis recorded in the city hospital medical records 
were clearly provided by the veteran and reflect her claim 
rather than any knowledge of tuberculosis by the doctors 
involved.  The city hospital treatment records do not show 
any diagnosis of an active tuberculosis.  

The veteran was in China in 1997 and medical records made 
during that stay were received and translated.  They do not 
contain any reference to tuberculosis.  They do contain the 
report of a July 1997 chest X-ray, which was normal.  

In May 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave sworn testimony.  She stated that 
she was first told of tuberculosis during service.  A thyroid 
problem was first diagnosed in October 1995 and it was 
subsequently surgically treated in China.  Current symptoms 
included difficulty breathing, chest pain, being tired, and 
her heart beating too fast.  She had been in a wheel chair 
since 2001 and was taking medicine for thyroid replacement, 
breathing, neuropathy and diabetes.   

Analysis

The veteran contends that she had tuberculosis in service as 
manifested by a reactive PPD test.  However, she does not 
have the medical training or experience to diagnosis 
tuberculosis.  The positive PPD test was considered by 
trained medical personnel during service, by her private 
physician after service, and by VA physicians, shortly after 
service.  None of these competent medical professionals 
diagnosed active tuberculosis or residuals of tuberculosis.  
Instead they interpreted the positive PPD test as reflecting 
exposure to the disease versus active disease.  Her private 
physician gave her routine prophylaxis treatment.  Since 
those initial investigations, the veteran has been treated 
for a number of complaints and thoroughly tested.  Although 
her past history has been considered, her physicians have 
never reported any active tuberculosis or residuals of same.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As to the veteran's statements and testimony claiming that 
she had or has tuberculosis, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible.  As noted above, lay assertions of medical status 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  With no competent 
evidence of a current diagnosis of tuberculosis or residuals 
of same, the Board finds that entitlement to service 
connection for the claimed disability must be denied.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for tuberculosis or residuals of 
same, to include residuals of pulmonary tuberculosis, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Heart Disease, Neuralgia, and a Thyroid Disorder

The medical evidence shows that the veteran's heart disease, 
neuralgia and thyroid disorder was not present until years 
after service, the one-year presumptive provisions are not 
applicable because she had less than 90 days of active duty, 
and there is no competent evidence that suggests a causal 
link between any of these disorders and any incident of 
active service.  As the preponderance of the evidence is 
against the veteran's claims for service connection on a 
direct incurrence basis, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.  

The thrust of the veteran's claims is that her heart disease, 
neuralgia and thyroid disorder are secondary to her claimed 
in-service tuberculosis.  Service connection may be granted 
for a disability which is proximately due to and the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Secondary service connection requires 
evidence of a connection to a service-connected disability.  
See Reiber v. Brown, 7 Vet. App. 513 (1995).  Secondary 
service connection may also be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995). 

In this case, the veteran does not have a service-connected 
disability.  As noted above, her appeal for service 
connection for tuberculosis is denied.  The provisions of 38 
C.F.R. § 3.310 apply only to disabilities caused or 
aggravated by a service-connected disability.  Inasmuch as 
service connection has not been established for tuberculosis 
or any other disorder, there is no legal basis for 
entitlement to service connection for a heart disability, 
neuralgia or a thyroid disorder on a secondary basis.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Service connection for tuberculosis or respiratory residuals 
of tuberculosis is denied.  

Service connection for a heart disability, to include as 
secondary to tuberculosis, is denied.  

Service connection for neuralgia, to include as secondary to 
tuberculosis is denied.  

Service connection for residuals of a thyroid disorder, to 
include as secondary to tuberculosis is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


